     Case 2:20-cv-01014-APG-EJY Document 73 Filed 02/24/21 Page 1 of 1




 1                                   UNITED STATES DISTRICT COURT
 2                                            DISTRICT OF NEVADA
 3                                                         ***
 4   TRENT HENRICKSON,                                                  Case No. 2:20-cv-01014-APG-EJY
 5                  Plaintiff,
                                                                                        ORDER
 6          v.
 7   STATE OF NEVADA, et al.,
 8                  Defendants.
 9

10          Pending before the Court are Plaintiff’s Motion for Sanctions Against Defendants for
11   Violating Court’s Deadline to Respond to the Motion for Preliminary Injunction (ECF No. 71) and
12   Motion to Strike ECF No. 71 from the Court’s Record (ECF No. 72). 1 Plaintiff requests that the
13   Court strike his Motion for Sanctions from the record as he received Defendants’ “timely” Response
14   to the Motion for Preliminary Injunction after he filed the Motion for Sanctions. Id. at 1.
15          Accordingly,
16          IT IS HEREBY ORDERED that Plaintiff’s Motion for Sanctions Against Defendants for
17   Violating Court’s Deadline to Respond to the Motion for Preliminary Injunction (ECF No. 71) be
18   struck from the record.
19          IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike ECF No. 71 from the Court’s
20   Record (ECF No. 72) is GRANTED.
21

22          DATED THIS 24th day of February, 2021.
23

24

25                                                       ELAYNA J. YOUCHAH
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28   1
            The Court has made typographical changes to the titles of Plaintiff’s Motions for the sake of clarity.
                                                             1
